ORDER
This matter came before a panel of the Supreme Court on December 21, 1993 pursuant to an order requiring both parties to appear and to show cause why the issues raised in the petition for writ of certiorari should not be summarily decided.
The Rhode Island Public Transit Authority petitions this court for a review of a Superior Court discovery order. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. The Rhode Island Public Transit Authority had an ample opportunity to examine the results of the accident, and we are not persuaded that the trial justice abused her discretion in denying the motion to compel. Correia v. Norberg, 120 R.I. 793, 391 A.2d 94 (R.I.1978).
The ruling of the motion justice is affirmed, the writ heretofore issued is quashed and the appeal is denied and dismissed.
WEISBERGER, Acting C.J., did not participate.